NATHAN, Judge.
This appeal questions the correctness of a summary final judgment rendered in favor of the defendant, Southern Bell Telephone & Telegraph Company, in a personal injury action stemming from an accident in which the telephone booth owned by the defendant, and occupied by the plaintiff, John Brinkley, located in a shopping center parking lot, was struck by an automobile. The automobile was owned by a third party, and the driver was allegedly drunk at the time of the accident.
We have examined the record on appeal, and have concluded that there are genuine issues of material fact in this case which are triable by jury, including foreseeability; the negligence of Southern Bell; and whether the actions of the driver of the automobile constituted an independent intervening cause. See Wills v. Sears, Roebuck & Company, 351 So.2d 29 (Fla.1977); Vining v. Avis Rent-A-Car Systems, Inc., 354 So.2d 54 (Fla.1977). Defendant not having been entitled to judgment as a matter of law, the summary final judgment is, therefore,
Reversed.